Per Curiam.
The appellee has filed a certificate transcript of the judgment rendered in the court below and moves this court to affirm the judgment of the district court on the ground that the appeal was taken more than thirty days before the first day of this term, and no certified transcript of the record or abstract required by the rules of this court has been filed, nor the cause docketed. The motion is sustained and the judgment of the court below is affirmed.
The judgment, however, may be set aside upon a proper showing which will authorize such action. We are led to suspect that there may exist some facts which will require that action, if they are made to appear within a proper time.